DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012044097A hereafter referred to as Ishida.
In regards to claim 1, Ishida discloses 
A capacitor comprising: 
a capacitor element (10 – fig. 2-3; [0008]) including an electrode (10a – fig. 2; [0008]); a bus bar (20 – fig. 2; [0008]) that includes an electrode terminal (21 – fig. 2; [0008]) and a connection terminal (23– fig. 3; [0008]), the electrode terminal being connected to the electrode of the capacitor element (fig. 3; [0019]), the connection terminal being configured to be connected to an external terminal (fig. 3; [0019]); 
a case (52 – fig. 5; [0024])) that has an opening seen in fig. 5) and houses the capacitor element connected to the bus bar (seen in fig. 5); and  
a terminal mount (80 – fig. 4-5; [0026]) disposed closer to the opening of the case than the capacitor element is (fig. 4), the terminal mount being configured to allow the external terminal and the connection terminal to be fixed to the terminal mount (fig. 4-5), 


In regards to claim 4, Ishida discloses 
The capacitor according to claim 1, wherein the positioning part positions the terminal mount with respect to the case in a second direction, the second direction being parallel to the opening face of the opening and orthogonal to the first direction (fig. 4-5; [0028]).  

In regards to claim 5, Ishida discloses 
The capacitor according to claim 4, wherein the positioning part positions the terminal mount with respect to the case in a third direction, the third direction being perpendicular to the opening face of the opening direction (fig. 4-5; [0028]).  

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 5,642,255).
In regards to claim 1, Suzuki ‘255 discloses 
A capacitor comprising: 
a capacitor element (4 – fig. 1; C2:L42) including an electrode (C2:L42 – film capacitors have an electrode); a bus bar (3 – fig. 1; C4:L24) that includes an electrode terminal (portion of 3 inside case connected to capacitor) and a connection terminal (exposed portion of 3), the electrode terminal being connected to the electrode of the 
a case (1 – fig. 1; C2:L47) that has an opening (top slot – fig. 1) and houses the capacitor element connected to the bus bar (seen in fig. 1-3); and  
a terminal mount (2 – fig. 1; C2:L47) disposed closer to the opening of the case than the capacitor element is (fig. 1-3), the terminal mount being configured to allow the external terminal and the connection terminal to be fixed to the terminal mount (fig. 1-3), 
wherein the terminal mount includes a positioning part (9 – fig. 1; C2:L49) that positions the terminal mount with respect to the case in a first direction, the first direction being parallel to an opening face of the opening (fig. 1-3).  

In regards to claim 2, Suzuki ‘255 discloses 
The capacitor according to claim 1, wherein: 
the case has a width greater in a second direction than that in the first direction, the second direction being parallel to the opening face of the opening and orthogonal to the first direction (seen in fig. 1), and 
the positioning part includes a beam shaped part, the beam shaped part being elongated between two inner wall surfaces of the case opposite to each other in the first direction and being put into contact with the two inner wall surfaces (seen in fig. 1-2).  

In regards to claim 3, Suzuki ‘255 discloses 


In regards to claim 4, Suzuki ‘255 discloses 
The capacitor according to claim 1, wherein the positioning part positions the terminal mount with respect to the case in a second direction, the second direction being parallel to the opening face of the opening and orthogonal to the first direction (fig. 1 & 3).  

In regards to claim 5, Suzuki ‘255 discloses 
The capacitor according to claim 4, wherein the positioning part positions the terminal mount with respect to the case in a third direction, the third direction being perpendicular to the opening face of the opening (fig. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of JP2014086628A hereafter referred to as Okabe.
In regards to claim 6, 
Ishida discloses wherein: the electrode includes at least one of a first end-face electrode and a second end-face electrode, the first end-face electrode and the second end-face electrode being disposed on both end faces of the capacitor element (fig. 2; [0008], respectively, 
the bus bar includes at least one of a first bus bar (20 – fig. 2-3; [0008]) connected to the first end-face electrode and a second bus bar (30 – fig. 2-3; [0008]) connected to the second end-face electrode, 
the terminal mount includes a material having an electrical insulating property ([0027], and includes a first mount part and a second mount part that is disposed next to and in contact with the first mount part, the connection terminal of the first bus bar being fixed to the first mount part, the connection terminal of the second bus bar being fixed to the second mount part (fig. 4).  Ishida fails to explicitly disclose the terminal mount 

Okabe discloses the terminal mount (6 – fig. 4) includes a partition (64 – fig. 4) that is disposed between the connection terminal (33 – fig. 1) of the first bus bar and the connection terminal (36 – fig. 1) of the second bus bar (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a partition as taught by Okabe with the terminal mount of Ishida to provide protection from short-circuiting and increase the creepage distance reducing the risk of arcing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2016152243A – fig. 1-2		JP2002324727A – fig. 1-2
WO2016027462A1 – fig. 5		JP2000323355A – fig. 1
JPS54118634U – fig. 3

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848